Citation Nr: 1014738	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-17 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from September 1971 
to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran initially requested a Travel 
Board hearing (a hearing in this matter before a Veterans Law 
Judge sitting at the RO) in June 2006 with his substantive 
appeal.  A subsequent statement dated August 19, 2006, refers 
to the Veteran's June 2006 hearing request but indicates it 
was for a video conference.

Conversely, a VA Form 9 signed and dated August 23, 2006 
indicates the Veteran does not want a Board hearing.  

In a November 2009 memorandum from the RO to the Veteran's 
representative regarding the submission of a VA Form 646, 
this discrepancy was noted.  In filing its statement in lieu 
of the VA Form 646, the Veteran's representative indicated 
"Hearing Request: Yes:  BVA Travel Board: To Be Scheduled."  
Despite this, on the VA Form 8 issued in December 2009, the 
RO stated with regard to if a hearing was requested but not 
held, "No DRO hearing requested. Veteran initially requested 
a BVA hearing but later said NO."

Thus, the Veteran has not been provided with a Board hearing 
to date.  The Board finds, however, that the Veteran does 
have a pending Board hearing request.  It is clear that the 
Veteran requested a Board hearing and later continued to 
believe that he would have a hearing as evidenced by his 
August 19, 2006, statement.  Furthermore, his representative 
clearly continued the Veteran's request for a Board hearing.  
The Board finds that the VA Form 9 dated August 23, 2006 is 
not related related to the Veteran's appealed claim for 
entitlement to a TDIU because neither on the form itself or 
the statement attached discuss this issue.  Rather, they 
discuss blood clots in the Veteran's legs.  Thus, the lack of 
a hearing request on this VA Form 9 is not a withdrawal of 
the June 2006 Travel Board hearing request.

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the Veteran is 
afforded all due process of law.  Prior to scheduling a 
hearing, however, the Veteran should be contacted to 
determine whether he desires an in-person hearing or a video 
hearing as his statements are contradictory as to which type 
of hearing he desires.  

Accordingly, this case is REMANDED for the following 
development:

1.  Contact the Veteran and ask him to 
clarify whether he desires to have a Travel 
Board hearing before a member of the Board 
sitting at the RO or a video conference 
hearing.

2.  After receiving the Veteran's response, 
schedule him for an appropriate Board hearing 
in accordance with applicable procedures.  If 
the Veteran does not respond, schedule him 
for a Travel Board hearing in accordance with 
his initial hearing request.  The Veteran and 
his representative, if any, should be 
provided with notice as to the time and place 
to report for said hearing.

3.  Thereafter the case should be returned to 
the Board for further appellate 
consideration.  The purpose of this remand is 
to ensure due process of law.  By this 
remand, the Board intimates no opinion, legal 
or factual, as to the ultimate disposition of 
this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


